Citation Nr: 0003108	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder.

2.  Entitlement to service connection for drug and alcohol 
abuse.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
right leg injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970, and from August 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


REMAND

It appears that the veteran's complete service medical 
records have not been located and associated with the claims 
file.  The service personnel records verify that the veteran 
was medivaced from Vietnam to Fort Knox, Kentucky, as a 
patient for the Mental Health Clinic in August 1972.  The 
service medical records associated with the veteran's claims 
file do not contain any medical records from the Ireland Army 
Hospital in Fort Knox for this period.

A review of the record shows that the RO has made numerous 
attempts to locate all of the veteran's service medical 
records.  An initial request in August 1970 to the National 
Personnel Records Center (NPRC) resulted in the service 
medical records of the veteran's first period of service 
being associated with his claims file in November 1970.  
Another request for records was made to NPRC in February 
1974, which included a request for the service medical 
records of the veteran's second period of service and for 
records from the Ireland Army Community Hospital.  NPRC 
responded that medical records were forwarded in November 
1970, and that specific dates of treatment were needed to aid 
in further search.  In May 1974, the RO sent a request to the 
Commander of Ireland Army Hospital.  A response was received 
that there were no in-patient or out-patient records at that 
location.  However, a Report of Contact concerning telephone 
calls in July and August 1974 between an RO employee and 
employees at Fort Knox indicates that the veteran's records 
from the Ireland Army Community Hospital were at that 
location in the warehouse.  In August 1974, the RO sent a 
request to Alcohol and Drug Control Division at Fort Knox for 
the veteran's treatment records from October 1972 to August 
1973.  Evidence of record does not show that there was a 
response to this request.  Additional requests to NPRC for 
records were made in June 1975, January 1997, and April 1997.  
The responses were that all medical records were furnished 
the RO in November 1970.  In April 1997, the RO also sent a 
request for records to the United States Army Medical Center 
at Fort Knox, specifically for hospital and outpatient 
treatment records for January through December 1972.  The 
response was that this facility had no medical records for 
that patient.

Although the RO has made numerous attempts in this case to 
try to locate all of the veteran's service medical records, 
especially those of a hospitalization at the Ireland Army 
Community Hospital at Fort Knox, Kentucky, such efforts have 
been unsuccessful.  The Board finds that an additional 
attempt should be made because these records are crucial to 
the veteran's claims for service connection for a psychiatric 
disorder and drug and alcohol abuse.  In addition, the 
veteran must be advised to submit alternate forms of evidence 
to support his contentions.  See Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992).

At the time the veteran separated from service, which was 
prior to October 16, 1992, the Army Reserve Personnel Center 
(ARPERCEN) in St. Louis received the medical and nonmedical 
service records for each separating soldier from the Army.  
See VA Adjudication Procedure Manual, M21-1, Part III, Change 
41, Chapter 4 (July 12, 1995).  A sorting process occurred at 
ARPERCEN and records for Army veterans who were not retired 
and who had no Reserve obligation or Reserve/National Guard 
connection were sent to NPRC.  Id.  This should have been the 
process in the veteran's case.  However, there is a 
possibility that some of the veteran's service medical 
records remain at ARPERCEN and a request for records should 
be made from that facility.

The RO should contact NPRC one more time and request the 
veteran's service medical records for both periods of his 
service, specifically the treatment records of the 
hospitalization at the Ireland Army Community Hospital in 
Fort Knox, Kentucky, beginning in August 1972.  The RO should 
make a note to NPRC that the service medical records received 
in November 1970 could not have included the service medical 
records from the veteran's second period of service which 
occurred from August 1971 to August 1973.  In addition, 
during the 1960's, it became standard practice for military 
medical facilities to maintain separate clinical records for 
inpatient treatment and those records are independent from, 
and not filed with, the individual military medical record.  
Such records are ultimately retired to NPRC where they are 
filed by year and place of treatment.  Accordingly, the RO 
should make a special request to NPRC for hospital records 
from the Ireland Army Community Hospital beginning in August 
1972.

Under the circumstances, the Board concludes that further 
development is warranted.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The RO should inform the veteran of 
the lack of complete service medical 
records and request that he send any 
records in his possession.  In addition, 
the veteran should be advised to submit 
lay statements from friends, family, or 
people with whom he served in the Army, 
who knew about any psychiatric or right 
leg problems and his use of alcohol or 
drugs.

2.  The RO should contact ARPERCEN in St. 
Louis and request all of the veteran's 
service medical records, in particular 
records of a hospitalization at Ireland 
Army Community Hospital, Fort Knox, 
Kentucky, beginning in August 1972.

3.  The RO should contact NPRC in St. 
Louis and again request all of the 
veteran's service medical records, in 
particular records of his second period 
of service from August 1971 to August 
1973, and clinical records from Ireland 
Army Community Hospital at Fort Knox, 
Kentucky, beginning in August 1972.  The 
RO should point out to NPRC that service 
medical records were received in November 
1970 but did not include records from the 
veteran's subsequent second period of 
service.

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


